Title: To James Madison from David Meade Randolph, 26 December 1812
From: Randolph, David Meade
To: Madison, James


Dear Sir,London 26th December 1812
The subject of my communication to you last winter, appearing of still greater importance, I am induced to a repetition of the liberty under which I then wrote to you. The accompanying packet to my Son, contains the duplicate of a letter I wrote to the Honl. Mr. Quincey by a private hand last fall on the same subject, as also a transcript of a correspondence I was permitted to make between the professional character alluded to in my letter, and a certain Naval Lord under the vain expectation of removing from the minds of the Admiralty, that old prejudice which alone prevents the adoption of the new system of Naval Architecture set forth in the “prospectus” furnished you. The duplicate of that letter and the transcript, I shall be happy if you wou’d condescend to read—they will be delivered to you, shoud you do me the honor to ask them of my Son, to whom they are transmitted for preservation—and, that nothing can be found in my possession, which it woud be indiscrete to have subject to the Eye of Authority here.
Se[e]ing that 20 frigates are to be built, I am doubly anxious to have my speculations put to the test of practice. And, shoud you authorise me to improve my opportunity, or, encourage the Adventurers by patents as heretofore suggested, I am persuaded that my zeal, and sources of information may tend greatly to the advancement of my Country’s success in its present contest, and permanent honor.
The packet also contains private letters to my family; and, in thus addressing them to your care, I persuade myself that your own congugal [sic] feelings will justify my temerity, since I am, otherwise unprovided with any safe medium for their transmission. And, you will also perceive the more clearly my justification when you are assured, that I am ignorant of any one particular as to the condition of my family sinc[e] July last! Your goodness will moreover, excuse me for asking your attention to the forwarding any communicati[o]ns from them by the first conveyance at command. As you will doubtless have little leisure to think of this part of my request, I wou’d most respectfully hope that Mrs. Madison will be so good as to give her kind attention to the subject; and, if she can suggest any possible thing for me to do here in return, I pray that she will equally believe in my sincerity and faithfulness—assuring of those feelings of respect and esteem with which I am continually your friend and Huml. Svt.
D M Randolph
